—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the State Board of Parole which denied petitioner’s request for parole.
The Attorney General has advised this Court that petitioner, a prison inmate, has reappeared before the State Board of Parole since the parole release hearing giving rise to this proceeding and his request for parole was again denied. Given petitioner’s subsequent appearance before the Board, the instant matter is now moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.